                           Case 18-12012-LSS             Doc 388-1        Filed 11/19/18        Page 1 of 2



                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


         In re                                                           Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                                Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                                         (Jointly Administered)
                                      Debtors.
                                                                         Hearing Date:
                                                                                 November 20, 2018 at 10:00 a.m. (ET)
                                                                         Objection Deadline:
                                                                                 At the commencement of the Hearing


                                                      NOTICE OF MOTION

         TO:        (I) THE U.S. TRUSTEE; (II) COUNSEL TO THE COMMITTEE; (III) THE AGENT;
                    AND (IV) ALL PARTIES WHO, AS OF THE FILING OF THE MOTION, HAVE
                    FILED A NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS
                    PURSUANT TO BANKRUPTCY RULE 2002

                PLEASE TAKE NOTICE that Open Road Films, LLC and its affiliated debtors and
         debtors in possession (the “Debtors”) in the above-captioned chapter 11 cases have filed the
         attached Debtors’ Motion for Entry of an Order Authorizing the Debtors to File Under Seal
         Certain Exhibits to the Declaration of Amir Agam in Support of the Debtors’ Omnibus Sale
         Reply (the “Motion”).

               PLEASE TAKE FURTHER NOTICE THAT, PURSUANT TO RULE 9019-1(d) OF
         THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE
         (THE “LOCAL RULES”), A HEARING ON THE MOTION BE HELD ON NOVEMBER 20,
         2018 AT 10:00 A.M. (ET) (THE “HEARING”) BEFORE THE HONORABLE LAURIE
         SELBER SILVERSTEIN, IN THE UNITED STATES BANKRUPTCY COURT FOR THE
         DISTRICT OF DELAWARE, 824 N. MARKET STREET, 6th FLOOR, COURTROOM NO. 2,
         WILMINGTON, DELAWARE 19801.

                 PLEASE TAKE FURTHER NOTICE that, per Local Rule 9019-1(d), any responses or
         objections to the Motion are at the commencement of the Hearing.




         1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
                (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
                LLC (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
01:23878521.2
                    Case 18-12012-LSS   Doc 388-1    Filed 11/19/18   Page 2 of 2



             PLEASE TAKE FURTHER NOTICE THAT, IF YOU FAIL TO RESPOND IN
         ACCORDANCE WITH THIS NOTICE, THEN THE COURT MAY GRANT THE RELIEF
         REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR A HEARING.

         Dated: November 19, 2018               /s/ Ian J. Bambrick
                                               Michael R. Nestor, Esq. (Bar No. 3526)
                                               Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                               Ian J. Bambrick, Esq. (Bar No. 5455)
                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               Rodney Square, 1000 North King Street
                                               Wilmington, Delaware 19801
                                               Tel: (302) 571-6600 Fax: (302) 571-1253

                                               and

                                               Michael L. Tuchin, Esq. (pro hac vice)
                                               Jonathan M. Weiss, Esq. (pro hac vice)
                                               Sasha M. Gurvitz, Esq. (pro hac vice)
                                               KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                               1999 Avenue of the Stars, 39th Floor
                                               Los Angeles, CA 90067
                                               Tel: (310) 407-4000 Fax: (310) 407-9090

                                               Counsel to the Debtors




01:23878521.2

                                               2
